The Chancellor.
In the case of lunatics it appears to be well settled that they are to defend suits in equity by their committees; and that upon a joint bill filed against the lunatic and the committee of his estate, the latter, if he has no interest adverse to that of the lunatic, is, as a. matter of course, appointed guardian to appear and answer for him. (1 Coll. on Lun. 353. Shelf, on Lun. 424.) Where it appears from the complainant’s own bill that the t party proceeded against has been found to be a lunatic and that his estate is under the care of a committee, as by his own showing he is not entitled to a personal answer from the lunatic, he has no claim to notice of the application to appoint the guardian ad litem to appear and answer, any more than he' would have in the case of a defendant who is proceeded against as an infant. And as the statute puts ideots, lunatics, habitual drunkards and other persons of unsound mind upon the same footing, both as to the guardianship of their *239persons and the management of their estates, the same course of practice is equally applicable to all. The order in this case was therefore regularly entered.
As the complainant in the present case has expressly waived an answer on oath from the defendants, the question does notarise whethera complainant can,in any case, have the benefit of a discovery from the drunkard, in his rational and sober moments, as to facts within his own knowledge only. If any such discovery can be obtained either from an habitual drunkard or a minor, who are both considered as incapable of protecting their own rights and must therefore answer by their legal guardians, a very special case must be made by the complainant’s bill, showing the absolute necessity of such a discovery to prevent a failure of justice; and the same must be verified by his oath. But in an ordinary case, if the drunkard was permitted to put in his answer in person, especially without oath, and to admit away his rights, it would be useless for this or any other tribunal lo attempt to protect his property against his own improvidence.
Motion denied, with costs.